t c no united_states tax_court the charles schwab corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date p for federal tax reporting purposes claimed a california franchise tax deduction for subsequently p claimed the deduction for an earlier year and was successful in that claim in prior litigation before this court for purposes of these cases p claims entitlement to franchise tax deductions for in the amount originally deducted for in like manner p claims the franchise tax deductions originally claimed for and are now deductible for the preceding years of and respectively r contends that sec_461 i r c proscribes such deductions because they are based on california legislation that provided for the acceleration of the accrual date for said taxes p contends that sec_461 i r c does not proscribe its franchise tax deductions so long as california’s legislation does not result in a double franchise tax deduction for and or later years p a discount stock brokerage purchased all of the stock of a smaller discount stock brokerage and elected to allocate the purchase_price amongst the assets of the acquired brokerage p valued the customer accounts acquired in the stock purchase and amortized them r contends that p’s acquired discount brokerage customer accounts are not amortizable because of differences from the customers subscribers for which the supreme court permitted amortization in 507_us_546 r further contends that p has overvalued the customer accounts and that in some instances the useful lives of the accounts may not be determinable held sec_461 i r c interpreted--p is not entitled to accelerate california franchise tax deductions for the years under consideration held further p’s discount brokerage customer accounts may be amortized and are not necessarily distinguishable from the subscriber accounts considered in newark morning ledger co held further p has shown the value and useful_life of the acquired customer accounts and is entitled to amortize them glenn a smith erin m collins laurence j bardoff and patricia j galvin for petitioner rebecca t hill for respondent gerber judge respondent in these consolidated cases determined deficiencies in petitioner’ sec_2 and these cases have been consolidated for purposes of trial briefing and opinion docket no pertains to petitioner’s and tax years and docket no pertains to petitioner’s tax_year the use of petitioner relates to the three entities that make up the consolidated_group income taxes of dollar_figure dollar_figure dollar_figure and dollar_figure respectively by means of amended answers respondent asserts increased income_tax deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure for petitioner’s tax years and respectively the issues presented for our consideration are whether sec_461 d proscribes certain california franchise tax deductions petitioner claims whether petitioner’s acquired discount stock brokerage customer accounts may be amortized if the customer accounts may be amortized whether petitioner has established their fair_market_value whether petitioner has shown the useful lives of certain customer accounts for purposes of amortization and alternatively if petitioner is unsuccessful regarding issues and whether in the amended answers respondent asserted increased deficiencies attributable to the franchise tax issue and the amortization of intangibles for respondent made no determination with respect to the franchise tax deduction petitioner claimed after the notice_of_deficiency was issued petitioner was successful in claiming the amount originally claimed in in its short_year ended date accordingly respondent asserts an increased deficiency to account for petitioner’s change in position as to the amortization of intangibles respondent originally determined that petitioner was entitled to some amortization respondent changed his position in the amended answer denying petitioner any amortization and asserting increased deficiencies section references are to the internal_revenue_code in effect for the periods under consideration rule references are to the tax_court rules_of_practice and procedure petitioner is entitled to an abandonment_loss equal to the value of the acquired intangibles it abandoned after the business acquisition findings of fact5 petitioner comprises three corporations that file consolidated federal corporate_income_tax returns the group consists of the charles schwab corp a delaware corporation its first-tier subsidiary schwab holdings inc a delaware corporation and its second-tier operating subsidiary charles schwab co inc a california corporation at the time of the filing of the petitions in these consolidated cases petitioner’s principal office was in san francisco california petitioner provides discount securities brokerage and related financial services primarily to individuals throughout the united_states and is a member of all major u s securities exchanges during the years under consideration the principal service petitioner provided was to execute trade orders to facilitate sales and purchases of stock and securities on behalf of customers petitioner’s business strategy was to serve self- directed customers who either did not require research investment advice or portfolio management or did not desire to the parties’ stipulations of fact are incorporated by this reference over the period from date through date the parties entered into six stipulations of fact with exhibits all of which have been received into evidence pay higher commissions to cover the costs of those services for federal_income_tax purposes petitioner reports income and deductions under the accrual_method of accounting and has adopted the recurring_item_exception under sec_461 on date petitioner qualified to do business in california and on date began operations petitioner used a calendar_year for california franchise tax purposes petitioner’s first tax_year for federal_income_tax purposes ended on date in its second and successive years petitioner’s tax_year for federal_income_tax purposes was changed to the calendar_year petitioner’s california franchise tax_liabilities were originally deducted on its federal corporate_income_tax returns in the following manner california income computational tax_base california franchise federal tax_year tax_liability calendar_year calendar_year calendar_year calendar_year calendar_year calendar_year dollar_figure fye calendar_year big_number calendar_year big_number calendar_year big_number calendar_year big_number calendar_year big_number petitioner on its federal corporate_income_tax return for the short 9-month year ended date did not claim a california franchise tax deduction in 107_tc_282 schwab i affd on another issue 161_f3d_1231 9th cir cert_denied 528_us_822 petitioner claimed that the dollar_figure originally deducted on its calendar_year return was deductible for its short_year ended date this court held that petitioner was entitled to deduct the dollar_figure for its short_year ended date id that holding left petitioner unable to deduct the dollar_figure for its calendar_year as it had on its original corporate return for purposes of this federal tax litigation petitioner now claims to be entitled to deduct california franchise tax_liabilities for the same taxable_period for which the franchise tax was calculated ie the year prior to the year for which petitioner originally deducted the california franchise tax on its federal tax returns the following schedule reflects the years and amounts for which petitioner originally claimed california franchise tax deductions and the years and amounts for which petitioner claims deductions for purposes of this litigation taxable_year amounts originally claimed now claimed dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number n a by mid-1988 petitioner’s long-term plan included the strategic objective of increasing its market share by various means including the acquisition of other discount brokerages on date petitioner purchased all of the shares of stock in rose co investment brokers inc rose from chase manhattan corp chase petitioner paid dollar_figure cash at a time when rose’s liabilities totaled dollar_figure in addition petitioner’s capitalized acquisition fees for the acquisition of the rose stock were dollar_figure accordingly petitioner’s modified aggregate_deemed_sales_price madsp as defined in sec_1_338_h_10_-1t f temporary income_tax regs fed reg date in effect for was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner also paid dollar_figure million for an agreement not to compete from chase christopher v dodds was a key_employee of petitioner who was responsible for evaluation and implementation of corporate acquisitions and investment opportunities mr dodds was individually responsible for the quantitative and qualitative evaluation that was used as the basis for petitioner’s acquisition of rose mr dodds prepared a report project colors which he presented to petitioner’s board_of directors in addition to preparing the report mr dodds was one of the two individuals who represented petitioner’s interests in the negotiations with chase in the course of petitioner’s acquisition of rose although petitioner’s primary interest and goal was to purchase the rose customer accounts chase was willing to sell the customer accounts only along with the rest of rose’s assets at the time of the acquisition petitioner was the predominant discount broker in the financial services industry with a percent market share on the basis of total commissions for the period january through date the next largest discount broker was fidelity with a 8-percent market share rose was the fifth largest discount broker with a 8-percent market share the rose customers were generally equity and option traders with characteristics very similar to those of petitioner’s customers rose used five categories to classify its customers cash cash management margin pension and institutional petitioner used only three categories of customer classification cash margin and pension petitioner did not generally have institutional customers rose’s institutional customers represented a relatively small portion of rose’s customer base in both actual numbers and the amount of revenue generated for purposes of these cases and because rose’s institutional customers were not significant in number it continued petitioner maintained offices in all but one of the markets where rose’s customers were located petitioner to some extent provided more services to its customers than did rose corresponding to the level of services the fees charged to rose’s customers were percent less than those charged to petitioner’s customers generally rose’s customers were more active traders than petitioner’s customers there were some additional but less significant differences in the customer bases and petitioner believed that it generally offered more to its customers than rose offered to its customers petitioner’s analysis focused on the value of rose’s customer accounts and the income that could be derived from them on the basis of the analysis performed by mr dodds and others petitioner concluded that customers acquired from rose would likely assimilate and be retained as customers of petitioner during date deloitte touche deloitte submitted an appraisal of the fair market values of the rose assets to petitioner petitioner used the deloitte appraisal to allocate its madsp to the rose assets on the basis of the deloitte continued appears that each party has merged the rose’s institutional customers into another category essentially the parties’ positions are based on three major categories of customer accounts for petitioner and four major categories for respondent appraisal petitioner allocated approximately dollar_figure to the rose customer accounts it acquired through the stock purchase from chase deloitte’s dollar_figure value for the rose accounts for sec_338 tax basis purposes comprised the following customer accounts amount cash brokerage margin brokerage pension dollar_figure big_number big_number total customer accounts big_number in valuing the rose accounts deloitte compared rose’s customer account categories with those of petitioner and determined with one exception that both companies used similar categories to differentiate their customers in addition to cash margin and pension accounts rose also had a category for institutional customers deloitte’s first step was to analyze rose’s annual month income for each of the four types of accounts for the period ended date next the useful lives of the accounts were determined on the basis of petitioner’s actual experience petitioner’s data was used because rose’s data was not available and it was expected that petitioner’s data would be more accurate since the rose customers were to be part of petitioner’s business environment with respect to the cash and margin accounts deloitte performed an actuarial study of petitioner’s comparable account activity deloitte developed a survival curve reflecting the rate of retirement and the age of the assets the start and termination dates for each account in existence from to were reviewed on the basis of that analysis it was determined that cash and margin customer accounts had useful lives of and years respectively rose’s total revenues from cash and margin accounts were determined to be dollar_figure and dollar_figure respectively adjustments were then made to account for petitioner’s revenue growth in the form of a 12-percent increase over each 4-year period thereafter pretax earnings were derived by applying the pretax profit margins petitioner used in its evaluation of the rose business_entity a 34-percent federal tax_rate was applied to derive an after-tax_income stream then the present_value of the income stream was determined by applying a 16-percent discount using that methodology the fair market values of rose’s cash and margin customer accounts were determined to be dollar_figure and dollar_figure respectively using the same methodology as used for the cash and margin accounts deloitte determined that the useful_life of the pension customer accounts was dollar_figure years rounded to with a fair_market_value of dollar_figure the total fair_market_value of the acquired rose customer accounts was dollar_figure which was adjusted to dollar_figure as an allocation of tax basis under sec_338 deloitte allocated the value of rose’s institutional customers which represented a small portion of rose’s total customers in actual numbers and revenue between the intangible assets denominated chase vendor agreements and chase priority marketing access agreement the vendor and marketing agreements were valued at dollar_figure and dollar_figure respectively and were assigned a tax basis of dollar_figure and dollar_figure respectively on date rose was merged into petitioner and by date petitioner had withdrawn rose’s trade_name from use by that same time petitioner had closed all rose’s offices and sold rose’s furniture and fixtures approximately of the rose employees continued their employment with petitioner and the others either refused offers or were terminated after the acquisition former rose brokers who stayed on with petitioner were required to service any retained rose customers under petitioner’s service policies for example it was rose’s policy to have a specific broker service a particular customer whereas under petitioner’s approach customer representatives did not typically have specific customers in determining the price to offer or pay for rose petitioner used comparable sales and discounted cashflow methodologies ultimately however the focus was on the worth of rose’s revenue stream and cashflow in determining petitioner’s operating costs to be attributed to the revenues generated by the acquired rose accounts petitioner used a methodology which was denominated the five years to fully loaded approach under that approach revenues from the newly acquired rose accounts were not considered to bear the cost of any of petitioner’s operating_expenses for the period immediately following acquisition and then to increasingly bear petitioner’s operating costs to a level of parity after years when the rose accounts become fully loaded at the time of the rose acquisition petitioner’s fully loaded profit margin wa sec_21 percent which included consideration of petitioner’s depreciation of fixed assets mr dodds determined that there were both positive and negative synergies in connection with the acquisition of rose the positive synergy was considered the account base or revenue stream that could be coupled with petitioner’s excess capacity to service customers in its brokerage business petitioner expected to strengthen its market presence in its role as the largest discount broker and to increase its geographical marketplace activity in chicago and new york because petitioner had excess customer capacity it did not have to acquire rose’s infrastructure accordingly the negative synergy consisted of the cost of severing rose employees and terminating leases and closing down and liquidating unneeded rose infrastructure on the basis of internal judgment and experience petitioner determined that years was a suitable period for the rose customers to be absorbed into petitioner and to bear the overhead burdens in parity with petitioner’s existing accounts at the time of acquisition i california franchise tax opinion this issue arises in connection with the parties’ disagreement concerning the application and interpretation of sec_461 and sec_1_461-1 income_tax regs sec_461 was enacted to proscribe the acceleration of state and local_tax deductions due to state or local legislation enacted after ultimately this is a matter of timing and a question of for which year s petitioner is entitled to deduct california franchise tax petitioner’s position is that sec_461 was enacted to prevent situations where taxpayers might receive two franchise tax deductions in the same taxable_year the post-1960 california legislation in question does not in petitioner’s factual circumstances cause more than one deduction in any year under consideration conversely respondent’s position is that sec_461 is not so limited in its application and that it proscribes any acceleration of the accrual of state tax produced by post-1960 legislation under respondent’s interpretation petitioner would not be entitled to a franchise tax deduction for its calendar_year respondent contends that the fact that petitioner does not receive a franchise tax deduction is due to unique factual circumstances surrounding petitioner’s reporting year conversely petitioner’s interpretation of sec_461 if correct would result in franchise tax deductions greater than those originally claimed including those for petitioner’s tax_return sec_164 generally provides for the deduction of qualified_state and local_taxes in the year paid_or_accrued the california franchise tax is a type of tax that would normally be deductible under sec_164 the application of sec_164 was modified during by the enactment of sec_461 petitioner’s original reporting position for was to claim a dollar_figure deduction for california franchise tax and no deduction for its short taxable_year ended date in 107_tc_282 schwab i affd on another issue 161_f3d_1231 9th cir cert_denied 528_us_822 it was decided that petitioner was entitled to deduct the dollar_figure in its short taxable_year ended date leaving the year with no deduction for california franchise tax petitioner then claimed that dollar_figure originally deducted for should be deductible for in turn respondent amended the answer in response to petitioner’s change from its reporting position which proscribes the accrual of state tax attributable to post- state legislation that would accelerate the accrual of such tax sec_461 provides in the case of a taxpayer whose taxable_income is computed under an accrual_method of accounting to the extent that the time for accruing taxes is earlier than it would be but for any_action of any_taxing_jurisdiction taken after date then under regulations prescribed by the secretary such taxes shall be treated as accruing at the time they would have accrued but for such action by such taxing jurisdiction petitioner contends that sec_461 was intended to prevent a taxpayer from deducting two state tax_liabilities in any federal taxable_year going a step further petitioner contends that it is entitled to an accelerated deduction for state tax so long as it does not become entitled to more than one california franchise tax deduction for any federal taxable reporting year petitioner’s position in great part appears to be sourced in the following legislative_history that provides some of the bases for enactment of sec_461 it is to be noted that the rule_of law that a tax_liability is accruable on a certain date such as the assessment or lien_date has developed over a long period of years through court decisions and is a basic concept which the internal_revenue_service has recognized in numerous rulings several states in recent years have changed this accrual date from january to the preceding december in order to provide an extra accrual date for state taxes this amendment adding sec_461 which would be effective for years after the year of enactment and thus put the states and taxpayers on proper notice would change the law to provide for only one accrual for state taxes in any one taxable_year where the state legislature has changed the accrual date and would thus eliminate the additional deduction available under existing law conf rept 86th cong 2d sess 1960_2_cb_902 the operation of sec_461 is illustrated by sec_1_461-1 example income_tax regs in that example the tax_assessment and therefore accrual date was july each year and in the state changed the law to move the assessment_date from date to date but for sec_461 taxpayers under the accrual_method of accounting would have been entitled to accrue and deduct for the federal tax_year the state tax assessed on both date for the state tax_year and date for the state tax_year because of the change in the law to better understand the factual context in which this controversy arises we must consider the events that occurred before petitioner’s tax_year the first taxable_year we consider the years immediately preceding were the subject of a controversy before this court and addressed in an opinion see 107_tc_282 that case involved petitioner’s first years of operation in california and its initial experience with the california franchise tax petitioner commenced business in california during and for its federal tax_year ended date deducted dollar_figure for california franchise tax paid on its california franchise tax income that deduction was based on a date accrual date respondent did not question that deduction instead the controversy in schwab i concerned whether petitioner was entitled to a dollar_figure franchise tax deduction for its short 9-month federal tax_year ended date in that case respondent argued that petitioner was not entitled to the dollar_figure franchise tax deduction for its short calendar_year because the amendments in california law amendments resulted in a proscribed acceleration of the accrual under sec_461 in particular respondent argued that the amendments which changed the accrual date from january to the preceding december caused the sec_461 proscription to apply under respondent’s argument petitioner would not have been entitled to claim the dollar_figure franchise tax deduction until its calendar_year ended december petitioner for purposes of reporting federal tax converted from a mar fiscal_year to a dec calendar_year during so that its calendar_year ended date was a short_year consisting of months petitioner had not deducted the dollar_figure on its federal return for the short_year ended date instead it had deducted that amount on its federal return in schwab i petitioner changed from its reporting position and claimed the dollar_figure for the short federal tax_year ended date leaving the federal year without a deduction for california franchise tax the court in schwab i however held that the accrual for petitioner’s short_year ended date was not affected by the amendments charles schwab corp includable subs v commissioner supra pincite in holding that petitioner was entitled to the dollar_figure franchise tax deduction for its short_year ended date the court in schwab i reasoned that the california franchise tax law as it existed before the amendments would have permitted petitioner to accrue the dollar_figure franchise tax deduction as of date id pincite accordingly the court in schwab i did not have to decide whether sec_461 applied or whether it was triggered by california’s amendments in these cases we consider petitioner’s entitlement to deductions of california franchise tax for and later years as in schwab i respondent contends here that the amendments trigger the application of sec_461 under respondent’s position petitioner would be limited to the accrual of franchise tax on the january date as provided for in the pre-1972 california franchise tax statute under respondent’s interpretation petitioner would not be entitled to deduct the franchise tax until leaving a gap in the year due to the holding in schwab i petitioner contends that it may use the december accrual date resulting in a deduction for its federal tax_year because sec_461 was intended to address situations only where a post-1960 change in state franchise tax law would result in a double deduction in tax_year because petitioner was permitted to deduct the short_year california franchise tax for its federal tax_year the acceleration caused by the amendments of the franchise tax to petitioner’s federal tax_year does not result in two deductions in any one taxable_period to understand why the amendments do not result in more than one deduction in any of petitioner’s tax years we must review california’s franchise tax regime california’s first bank and corporation franchise tax act promulgated in levied a tax for the privilege of doing business in the state during a given year which year of privilege is designated the ‘taxable year ’ 9_tc_128 affd per curiam 167_f2d_1000 9th cir filoli inc v johnson p 2d cal see also cal rev tax code sec a west under the successor to that statute the franchise tax was payable for the taxable_year as measured by the net_income earned by a corporate taxpayer during the preceding year which is referred to as the income year cal rev tax code secs a a west the only statutorily expressed exception to this approach concerns corporations with a tax_year beginning or ending during the taxable_year generally and before the amendments a corporation beginning its first full taxable_year in california paid franchise tax based on the net_income for the first taxable_year in the next and successive years second year and later the corporation’s franchise tax_liability was based on the income year first or preceding year cal rev tax code sec west when a corporation’s first operational year is less than months california’s franchise tax treatment is different the difference occurs with respect to the second operational year for the first year the corporation is required to file a franchise tax_return within months from the end of the first short_year in effect this tax is a prepayment of the tax for the second year for the second year the corporation would again file a return within months from the end of the second year and pay tax based on its second year’s net_income because of the prepayment based on the first short_year the corporation is entitled to a credit against the second year’s franchise tax_liability in that type of situation beginning in the third year the franchise tax obligation would be based on the income year second year or first complete year in this example and so on see id sec a before the amendment california franchise tax for the income year generally accrued on the first day of the taxable_year charles schwab corp includable subs v commissioner t c pincite although the pre-1972 california franchise tax was measured by the preceding year’s net_income it has been held that it did not accrue until the taxable or next year central inv corp v commissioner supra pincite in schwab i the court explained that the amendments were enacted to cause dissolving or withdrawing corporations to be covered by the franchise taxdollar_figure in effect however the amendments changed the accrual date for all california franchise taxpayers from january of the taxable_year to december of the income year preceding year the above-described rules addressing the franchise tax_liability for a corporation’s first year but less than a full year of operation are the rules that this court addressed in schwab i because petitioner’s second year11 franchise tax was based on the second year’s net_income under pre-1972 california law the assessment or accrual in effect occurred on december the problem appears to be that a corporation that was dissolved or terminated before the jan assessment_date could avoid paying the franchise tax for its final year to remedy this problem the assessment_date was moved back to dec of the income year measuring year the second year for california franchise tax purposes is petitioner’s first complete year of activity in california charles schwab corp includable subs v commissioner supra pincite 72_tc_1051 accordingly the court in schwab i found that the california franchise tax was assessed and accruable on date on the basis of california law before the amendments because of that holding there was no need for the court to decide whether sec_461 and the underlying regulations proscribed any acceleration caused by the amendmentsdollar_figure petitioner argues that sec_461 was not intended to result in circumstances in which a taxpayer is not entitled to deduct any state tax in a particular year more particularly petitioner contends that the sole intent for enactment of sec_461 was to prohibit acceleration of the accrual attributable to post-1960 state legislation that results in double deductions on the other hand respondent argues that sec_461 and the regulations are unambiguous and a literal reading would result in no accrual or deduction of california franchise tax in petitioner’s year because it was deducted for petitioner’s short_year ended date and no additional deduction because of this court’s holding in schwab i petitioner received two california franchise tax deductions in connection with the calendar_year one for its year ended date computed on the basis of the california income year and one for its short_year ended date computed on the basis of the california income year would have been available under the pre-1972 california franchise tax regime respondent also points out that pre-1972 california law not the amendments permitted petitioner a deduction for its short federal tax_year it was that chain of events that caused a gap in petitioner’s annual accrual of california franchise tax we agree with respondent sec_461 explicitly addresses the type of legislation enacted by california in the form of the amendments to its franchise tax law epoch food serv inc v commissioner supra pincite the effect of the amendments was to accelerate the accrual of franchise tax to an earlier tax_year if a corporation was fully operational in california for years prior to the amendments but for sec_461 that corporation would have been entitled to two franchise tax accruals in the first effective year of the amendments petitioner’s idiosyncratic circumstances occurred because of the convergence of its short_year and the date accrual of its short federal tax_year those unique circumstances do not support different treatment for petitioner than would be afforded to other california corporate franchise taxpayers for the taxable years following petitioner’s unique initial circumstances for there is nothing in sec_461 or the underlying legislative_history that provides for such a result or otherwise suggests that a taxpayer is guaranteed a tax accrual in every taxable_year one might be tempted to commiserate with petitioner about what appears to be an anomalous result ie no franchise tax deduction is allowable for that result however is due to the confluence and application of the california franchise tax laws and sec_461 from another perspective however petitioner could be considered fortunate to have avoided the proscription of sec_461 with respect to its franchise tax deduction as decided in schwab i it was that turn of events that resulted in a break in the tax_accounting pattern and caused the result that no franchise tax deduction was available for sec_461 may have been intended to avoid double deductions of taxes due to post-1960 state legislation that accelerated their accrual date the articulated mechanism used to effect that policy however prohibits a corporation from accruing taxes earlier than it would have but for any_action of any_taxing_jurisdiction taken after date that language unambiguously embraces the california franchise tax for petitioner’s tax_year its second complete year which under pre-1972 california law would not accrue until date and would be based on the income year we find that the language of sec_461 contains no ambiguity or anomaly and we therefore apply it according to its terms 489_us_235 105_tc_41 accordingly petitioner is not entitled to the claimed california franchise tax deduction for its tax_year petitioner claimed california franchise tax deductions for the years under consideration on the basis of the pre-1972 california franchise tax rules ie january accrual for franchise tax for the income year year before the taxable_year on the basis of petitioner’s argument that sec_461 did not apply because double deductions were not being taken petitioner sought increased franchise tax deductions from those originally claimed on its returns the increase results from treating december as the accrual date instead of the succeeding january which was the accrual date under the pre- california franchise tax statute because we have decided that sec_461 proscribes a taxpayer’s use of the amendments to accelerate the accrual of california franchise tax petitioner’s claim for increased franchise tax deductions must fail for all years before the court ii rose issue a background petitioner acquired the outstanding shares of the stock of rose a discount stock brokerage from chase an election was made to treat the acquisition as one of assets and to apply the rules under sec_338 to assign the acquisition price to the acquired assets in the amended answer respondent asserted that petitioner may not amortize the customer accounts it acquired in the rose acquisition if the customer accounts may be amortized we must also decide the values and useful lives of those accounts the purchase of all of the outstanding shares of rose’s stock from chase took place on date petitioner had no interest in rose’s business name or infrastructure rose was financially troubled and its liabilities were substantial in relation to the value of its fixed assets rose’s liabilities dollar_figure in a relative sense approached the amount of its short-term assets dollar_figure which consisted mainly of receivables petitioner a brokerage based on the west coast sought to acquire rose’s customer base in order to expand petitioner’s presence in the chicago and new york markets where rose’s operations were centered petitioner had existing capacity to service more customers and sought to increase its own revenues by the acquisition of rose’s customer base because chase would not sell rose’s customer base separate from rose’s other assets petitioner purchased rose’s stock and discarded the rose name and infrastructure to gain access to rose’s customer base in line with its goals a short time after the acquisition petitioner employed a small number of rose’s employees abandoned the rose name and jettisoned all infrastructure assets other than rose’s customer accounts which petitioner then integrated into the schwab customer base petitioner elected under sec_338 and h to treat the transaction as a purchase of rose’s assets sec_338 permits one corporation to acquire the stock of another corporation and to elect to treat the transaction as a purchase of the acquired corporation’s assets with the benefit of a stepped-up_basis in the acquired assetsdollar_figure under the regulations in effect for the allocation of the stock purchase_price to the acquired assets involved the calculation of the madsp which in this case was dollar_figure see sec_1_338_h_10_-1t f temporary income_tax regs fed reg date the madsp is then allocated in a statutorily prescribed order to certain defined categories of tangible assets the allocation to a particular asset may not exceed the fair_market_value of the sec_338 was a codification of the holding in 14_tc_74 affd per curiam 187_f2d_718 5th cir asset once the allocations have been made to the various categories of tangible assets the remainder of the madsp if any is then allocated to certain intangible assets other than goodwill finally any remaining portion of the madsp is residually allocated to goodwill a nonamortizable intangible asset just after the rose acquisition deloitte prepared an appraisal of the fair market values of the rose assets after calculating the dollar_figure madsp and allocating amounts to the tangible assets deloitte allocated a dollar_figure value to the rose customer accounts petitioner acquired by purchase of rose’s stock from chase the dollar_figure madsp comprised petitioner’s cash payment dollar_figure petitioner’s assumption of rose’s liabilities dollar_figure and petitioner’s acquisition costs dollar_figure b are the acquired rose discount brokerage customer accounts amortizable sec_167 provides for depreciation of property used in a trade_or_business or held_for_the_production_of_income sec_1_167_a_-3 income_tax regs interprets sec_167 with respect to the depreciation of intangible assets in the following manner if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life no deduction for depreciation is allowable with respect to goodwill as we explained in 121_tc_254 for an intangible asset to be amortizable under sec_167 the taxpayer must prove with reasonable accuracy that the asset is used_in_the_trade_or_business or held_for_the_production_of_income and has a value that wastes over an ascertainable period of time 507_us_546 110_tc_402 the taxpayer must prove that the intangible asset has a limited useful_life the duration of which can be ascertained with reasonable accuracy and the asset has an ascertainable value separate and distinct from goodwill and going-concern value s bancorporation inc v commissioner 847_f2d_131 4th cir affg tcmemo_1986_601 respondent admits on brief that customer accounts are one type of intangible asset for which amortization may be available under sec_167 respondent however focusing on the seminal holding in 507_us_546 newark argues that customer accounts of brokers differ from newspaper subscriptions in ways which would make the newark holding inapplicable to the facts of these casesdollar_figure if the acquired customer accounts are found to be amortizable respondent argues in the alternative that petitioner in 507_us_546 newark the supreme court held that an acquired list of newspaper subscribers had a separate value and a limited useful_life and was therefore amortizable has not shown or established the values or the useful lives of the rose intangibles in question conversely petitioner contends that it has shown the separate values and useful lives of the customer accounts and that respondent has misinterpreted the holding in newark in essence respondent’s argument is that brokerage customer accounts differ to such an extent that they do not fall within the factual context of the supreme court’s holding in newark accordingly we begin our analysis by considering the holding in newark that case involved the question of whether an acquired list of newspaper subscribers could be amortized in connection with a merger the taxpayer allocated dollar_figure million of the acquisition_cost to an intangible asset consisting of a list of big_number identified newspaper subscribers each of the subscribers was described as being under an agreement for regular delivery of the paper in return for payment of a periodic subscription price the dollar_figure million allocation was based on the taxpayer’s estimate of future profits to be derived from the identified subscribers in newark the government’s principal argument was that the intangible asset list of paying subscribers was indistinguishable from goodwill and hence not amortizable the supreme court noted that the government’s argument was based on the premise that goodwill was not amortizable because it has no determinate useful_life of specific duration newark morning ledger co v united_states supra pincite the supreme court further noted that the government’s justification for denying the amortization of goodwill evaporates when the taxpayer demonstrates that the asset in question wastes over an ascertainable period of time as it did in newark id pincite in holding that a customer list could be established as a depreciable asset and thereby distinguished from goodwill the supreme court observed that the burden of doing so might be substantial id pincite on the basis of the supreme court’s observation respondent contends that the burden_of_proof before the holding in newark morning ledger co v united_states supra the government had generally taken the position as a matter of law that many intangibles were part of goodwill in newark the supreme court identified several customer-based intangibles which had been the subject of prior controversy including customer lists insurance expirations subscriber lists bank_deposits cleaning service accounts drugstore prescription files and any other identifiable asset the value of which obviously depends on the continued and voluntary patronage of customers id pincite the supreme court did not list brokerage accounts as one of the intangibles that had been in controversy however respondent has agreed that they appear to be in the category of identifiable assets whose value depends on continued patronage of customers is great and will often be too great to bear id pincite to that end respondent argues that newspaper subscribers agree to pay a flat rate whereas brokerage customers do not pay unless they trade and whether they trade is not predictable finally respondent argues that the commission paid_by traders brokerage customers is not fixed but variable those differences respondent argues make petitioner’s burden so great that on this record it could not show and has not shown entitlement to depreciation of the customer list acquired from rose petitioner counters that respondent’s argument is flawed because brokerage customers are identified individuals who maintain an established business relationship with the brokerage petitioner also points out that newspaper subscribers do not pay in advance are not indebted to the newspaper and may terminate the delivery agreement by simple notification by contrast many brokerage customers have cash and securities on deposit with the broker and those who purchase on margin have a debtor-creditor relationship with the broker in addition termination of a brokerage relationship requires both the customer and the broker to take certain specified actions prescribed by federal and state securities commissions respondent also argues that revenues from brokerage customers are variable and dependent on market forces whereas revenue from newspaper subscribers is relatively fixed paradoxically respondent’s expert’s prediction of income from the rose customer accounts based on rose’s income and petitioner’s customer data was exceptionally accurate showing that the income was readily predictable petitioner has shown that the acquired and acquiring brokerages had essentially the same discount approach to business and that rose’s customers and petitioner’s customers were categorized and treated similarly petitioner has also shown that it was able to separate the rose customer accounts from the rose infrastructure and that the rose name and operational know- how were completely abandoned therefore the customer accounts have been shown to be an exploitable asset distinct from the generalized umbrella of goodwill that may have existed in the rose business and name in the setting we consider here the brokerage customer accounts are valued according to their potential to generate a future income stream and petitioner has shown that they are distinct from goodwill and have a limited useful_life see eg 91_tc_463 in particular the brokerage customer accounts were the only asset of value acquired from rose and most of the remaining assets acquired from rose including the rose name were abandoned accordingly and as discussed later in this opinion petitioner has shown that the customer accounts can be valued and that they waste over an ascertainable period of time newark morning ledger co v united_states u s pincite we agree with petitioner that brokerage customers are not per se distinguishable from newspaper subscribers in any way that would make the circumstances we consider here distinguishable from those in newark c the value and useful_life of the intangibles petitioner acquired in general having decided that the rose customer accounts are amortizable under sec_167 we now turn to the question of the values or amounts that are subject_to amortization and the useful lives of the assets on these points the parties have relied on expert witnesses to provide opinion evidence based on the factual record generally the parties’ experts used similar methodology to arrive at the values of the rose customer accounts the experts attempted to compute the net revenue stream that petitioner could expect from the rose customer accounts both used petitioner’s data of customer performance in petitioner’s business16 and applied the rose revenues that were generated in the year before the acquisition respondent argues however that rose’s experience would be preferable and that petitioner’s experience was used because rose’s experience was not available petitioner relies on j henry knoblick of deloitte who had prepared the valuation analysis of goodwill petitioner relied on to make allocations of the dollar_figure madsp respondent relies upon lee b shepard of houlihan lokey howard zukin who prepared a report years later on date in anticipation of this litigation each report contains an opinion regarding the date values of rose’s assets and the useful lives if any of rose’s customer accounts both of the expert’s reports contain values with respect to the rose customer accounts however respondent’s expert concluded that the useful lives of pension accounts could not be determined and accordingly those accounts would not be amortizable conversely on the basis of petitioner’s experiences with each type of discount brokerage customer mr knoblick arrived at a useful_life for each category of customer account acquired by petitioner the following chart compares the variations in the experts’ opinions as to the fair market values17 and useful lives to be in the comparative chart petitioner’s values are reallocated from the dollar_figure modified aggregate_deemed_sales_price madsp under the sec_338 election petitioner’s values and resulting allocations did not result in any residual amount of goodwill on the other hand respondent’s expert’s fair market values if found to be correct would represent the maximum amount that petitioner would be able to allocate under sec_338 because the values respondent reached are approximately dollar_figure million less than the dollar_figure madsp the result under respondent’s approach would be dollar_figure million in continued assigned to the intangibles including the customer accounts that were acquired from rose respondent’s life petitioner’s life account expert’s value years expert’s value years cash dollar_figure cash management big_number margin big_number pension big_number vendor agreements big_number marketing big_number agreements exchange seats trademark software total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent’s expert separated the cash accounts into cash and cash management accounts to comport with rose’s business approach however petitioner’s expert retained petitioner’s classifications which had no separate breakout for cash management accounts respondent’s expert opined that the useful lives of these intangible assets could not be determined petitioner’s expert did not value or assign lives to these intangibles on the premise that they had no value and as evidenced in the record petitioner discarded or abandoned them respondent’s expert valued rose’s tangible and intangible assets other than goodwill at dollar_figure on date whereas petitioner’s expert’s value was dollar_figure petitioner’s fair_market_value was close to the dollar_figure madsp that petitioner allocated to its acquired assets leaving no residual amount of goodwill respondent’s expert’s value of continued goodwill for purposes of comparison this chart reflects the spread between the parties’ and their experts’ positions dollar_figure results in a residual of approximately dollar_figure million which would be classified as goodwill and therefore be unamortizable concerning the intangible asset valuation a difference of approximately dollar_figure million exists between respondent’s expert’s value of dollar_figure and petitioner’s expert’s value of dollar_figure a substantial portion of that difference is attributable to the experts’ valuations of the customer accounts respondent’s expert valued the aggregate of the customer accounts at dollar_figure whereas petitioner’s expert’s value was dollar_figure accordingly in our consideration of the value of the intangibles our primary focus is upon the acquired customer accounts valuation of customer accounts under a sec_338 election the cost of the rose shares allocated to an individual asset may not exceed the fair_market_value of the asset respondent contends that petitioner’s expert did not use the standard for fair_market_value set forth in sec_1_170a-1 income_tax regs and section b estate_tax regs to wit the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant factsdollar_figure that standard assumes a hypothetical buyer and seller so as to employ an objective standard that would avoid the uncertainties that would otherwise be inherent if valuation methods attempted to account for the idiosyncracies of the particular seller or buyer 680_f2d_1248 9th cir respondent contends that petitioner’s approach to value is not objective and does not take into account the hypothetical buyer and seller standard set forth in the regulations continuing in that vein respondent contends that petitioner’s expert failed to take into account the intangibles such as goodwill and merely focused on the potential for an income stream from rose’s customer accounts respondent’s wooden reliance on the definition19 of fair_market_value in sec_1_170a-1 income_tax regs and sec_20_2031-1 estate_tax regs misses the point respondent ignores the fact that there was an actual purchase of rose by a willing buyer who was not under any compulsion to buy-- we note that respondent made the same argument with respect to petitioner’s use of its own experience with respect to the useful lives of the acquired rose accounts our comment with respect to the issue of value apply equally to both arguments sec_338 contains no reference to that definition and provides no definition for purposes of the allocation of stock purchase_price to acquired assets in addition sec_338 permits taxpayers to allocate a portion of the acquisition_cost to each asset in an amount that does not exceed the fair_market_value of the asset petitioner that buyer petitioner determined the amount it was willing to pay for rose on the basis of the realities and pressure of the marketplace and its objective analysis of the value residing in the assets or operations of rose as the record reflects petitioner was one of only a few potential or possible buyers who would be able to use rose’s principal asset of value--its customers under the circumstances of these cases rose’s customer base was the essence of its total value the rest of its assets including the intangibles were without value after the acquisition of rose petitioner did not attempt to sell the rose name or know-how petitioner abandoned those assets and aspects of the rose business simply because they had no value to petitioner or anyone else respondent would have us carry the hypothetical standard to an academic level where the realities of the marketplace are ignored a hypothetical sale should not be constructed in a vacuum isolated from the actual facts 79_tc_938 see also estate of true v commissioner tcmemo_2001_167 luce v united_states cl_ct in 118_tc_379 we held a hypothetical buyer may be one of a class of buyers who is positioned to use the purchased assets more profitably than other entities accordingly we have held that fair_market_value takes into account special uses that are realistically available because of a property’s adaptability to a particular business stanley works v commissioner supra pincite t c acknowledging the existence of such businesses in the universe of hypothetical buyers also is consistent with the standard that assets are not valued in a vacuum but instead are valued at their highest_and_best_use respondent would have us ignore the arm’s-length sale between petitioner and chase and instead attempt to estimate some price of each individual asset assuming it had value or that there was a buyer willing to pay more than petitioner petitioner’s evaluation of rose’s assets was conducted in the context of an actual transaction where the constraints of the marketplace were brought to bear on petitioner’s approach to valuedollar_figure in that regard petitioner’s valuation was also contemporaneously conducted under actual business conditions and we accept it at face in this situation there is no need to conjure up a hypothetical buyer who is ignorant of the facts or to attempt to place a value on goodwill where it did not exist to better understand the differences in value proposed by the parties we consider their experts’ reports and approaches in reaching our holdings on fair_market_value we consider the expert witnesses’ reports it is within this court’s discretion respondent’s expert concluded that dollar_figure million of the dollar_figure madsp represented goodwill the facts reflect that the rose business was a service business which did not rely on capital and its customers were the heart of its value the rose entity was financially troubled and did not have the intrinsic goodwill of a going concern to evaluate the cogency of their conclusions and opinions 838_f2d_330 9th cir affg on this point and revg on another ground tcmemo_1986_318 this court evaluates opinions of experts in light of each expert’s demonstrated qualifications and the evidence in the record 110_tc_530 and cases cited thereat accordingly this court may accept or reject all or parts of an expert’s opinion id first we consider petitioner’s expert’s mr knoblick’s approach to valuing the customer accounts acquired from rose he began by comparing rose’s designated categories of customer accounts with those petitioner used and determined with one exception that both companies used similar categories to characterize their customers mr knoblick next analyzed rose’s annual 12-month income for each of its categories of customer accounts for the period ended date mr knoblick then determined the useful lives of the acquired accounts on the basis of petitioner’s experiences with similar discount brokerage customer accounts he used petitioner’s data because rose’s data was not available and more significantly because petitioner’s data would be a more accurate measure of useful_life since the rose customers were to be integrated into petitioner’s business environmentdollar_figure mr knoblick then focused on rose’s annual revenues from cash and margin accounts which were determined to be dollar_figure and dollar_figure respectively those amounts were adjusted to account for petitioner’s revenue growth by employing a 12-percent increase over each 4-year period this 12-percent adjustment was based on petitioner’s actual financial performance thereafter pretax earnings were determined by applying the pretax profit margins petitioner used in its evaluation of the rose business_entity at the time of purchase the use of petitioner’s pretax profit margins accounted for capital burden including the fixed and overhead costs of servicing the acquired rose accounts applying a 34-percent federal tax_rate mr knoblick derived an after-tax_income stream he then applied a 16-percent discount in order to determine the present_value of the income stream mr knoblick’s use of the 16-percent discount was based on its use by petitioner’s acquisition team in their pre-purchase analysis of rose using that methodology the fair market values of rose’s cash and margin customer accounts were determined to be dollar_figure and dollar_figure respectively petitioner followed the procedures for useful_life set forth in sec_1_167_a_-1 income_tax regs as more fully discussed later in this opinion in the section addressing useful_life respondent’s expert mr shepard valued cash and margin customer accounts using a different approach from mr knoblick’s as previously noted mr shepard divided the valuation of the cash and margin accounts into three categories to comport with classification that had been used by rose whereas mr knoblick used two categories to comport with petitioner’s classification mr shepard valued the cash accounts at dollar_figure with a 5-year useful_life margin accounts at dollar_figure with a 3-year useful_life and cash management accounts at dollar_figure with a 3-year useful_life the most significant difference between the approaches of messrs shepard and knoblick is to be found in their perspective mr knoblick valued the rose accounts on the basis of empirical information derived from petitioner’s account experience mr knoblick reached the conclusion that the customer accounts were the only assets that were of value to a buyer mr shepard however used a more theoretical approach by valuing rose as a going concern under traditional methods of valuing rose’s business income and cash-generating capacity he used that approach even though his report contains information about rose’s poor performance and weak financial condition mr shepard in his valuation focused on the volatile nature of the equities market and a low point in the market during date mr shepard’s use of those factors resulted in an unnecessarily lower value for the customer accounts and operating_assets because of the approach required under sec_338 where cost is first allocated to depreciable assets and then to nonamortizable goodwill intangibles mr shepard’s approach is inherently unfavorable to petitioner because it results in a larger residual in the category of goodwill in spite of rose’s unprofitability and financial difficulties mr shepard’s approach focuses on rose as a going concern including an evaluation of the goodwill connected with the rose name and know-how we cannot accept mr shepard’s approach under the circumstances reflected in the record of these cases the facts in these cases reflect that a willing buyer would be interested in rose’s customers and not be interested in rose as a going concern it is also unlikely that rose a service business would have had value in the form of goodwill because rose’s assets other than the large number of customer accounts were not unique or capable of generating income and the universe of theoretical willing buyers was limited to another discount brokerage with the capacity to use a large volume of active customers such a willing buyer would be interested in the potential for income from the exploitation of rose’s discount brokerage customers and have little or no interest in the use of the rose name the universe of theoretically potential buyers was limited although rose was the smallest of the top five discount brokerage firms its business represented a 8-percent market share of discount brokerage customers petitioner on the other hand was the largest of the discount brokerages and its nearest competitor fidelity had a 8-percent market share because of the relatively large number of customers serviced by rose it is unlikely that any discount brokerage other than the top few would have the operating capacity or ability to absorb and effectively and profitably use such a large customer base it was the potential for customer capacity and the potential synergy of customer absorption that made the large discount brokerages the willing buyers and produces the benchmark for the fair_market_value of rose’s customer accounts respondent would have us ignore this established fact and value the accounts in a manner that would give value to assets that were of no import to potential purchasers rose’s customers represented its only income-generating asset rose’s infrastructure and name would be of no consequence or interest to potential buyers who of necessity had to be larger entities with successful operations and name recognition under these circumstances respondent’s expert’s going-concern approach to value is incongruous and unhelpful on the other hand the approach petitioner’s expert used in his report is more apropos of the circumstances we consider and was contemporaneously used by petitioner in connection with its evaluation and acquisition of rose and reporting of the transaction in addition mr knoblick’s methodology was based on brokerage industry experience under those circumstances we find mr knoblick’s report to be more appropriate and reliable we were also influenced by the fact that mr knoblick’s approach and report do not appear to inflate or reach merely to favor petitioner’s position conversely mr shepard’s approach appears to ignore the realities we consider and inappropriately attempts to focus on a going-concern value to establish value for assets which petitioner as well as any other willing buyer would have abandoned frequently valuation cases engender intermediate results where the opinion of each party’s expert is brought to bear this instance however is one where full faith and credit should be given to the expertise proffered by one of the parties we accept mr knoblick’s report and hold for petitioner on the question of value in a like manner the reliability of the results reached by messrs shepard and knoblick is repeated with respect to the valuing of the remaining customer accounts and assets useful lives of customer accounts respondent uses a two-pronged approach in his argument that petitioner has not shown the useful lives of the rose customer accounts first respondent argues that petitioner is limited to using rose’s historical data to determine the useful lives of the acquired accounts if the court decides that petitioner is entitled to use its own historical data respondent argues that petitioner has misapplied its data to rose’s accounts it is not surprising that the use of petitioner’s historical account life data resulted in the parties’ experts reaching generally similar useful lives for the rose customer accounts in similar categories so for example with respect to cash and margin accounts respondent’s expert concluded that the useful lives were and years respectively whereas petitioner’s expert concluded that the useful lives for the same categories were and years respectively likewise with respect to the vendor and marketing agreements the parties’ experts both concluded that the useful lives were and years respectively the similarities result from the fact that both parties’ experts used petitioner’s account life experience in their analysis because there was a paucity of information available from rose regarding the acquired accounts the major difference between the experts’ approaches as to useful_life is attributable to their categorization of the accounts although both experts used petitioner’s useful lives experience they used different categories within which to analyze the useful lives of the accounts respondent’s expert sought to replicate rose’s categories for its accounts whereas petitioner’s expert used petitioner’s categorization that difference resulted in respondent’s expert’s carving out one more category than petitioner’s expert had respondent’s expert used a 3-year life in a category that did not exist in petitioner’s business practice or nomenclature in addition to those differing approaches the parties disagree about the interpretation and application of a regulation providing for approaches to be used in determining the useful lives of acquired assets in particular sec_1_167_a_-1 income_tax regs requires the use of a taxpayer’s experience with respect to the useful lives of similar_property in order to determine the useful_life of an acquired assetdollar_figure in these cases petitioner and sec_1_167_a_-1 income_tax regs in pertinent part provides the following standards and approach for determining the useful_life of similar assets for the purpose of sec_167 the estimated_useful_life of an asset is not necessarily the useful_life inherent in the asset but is the period over which the asset may reasonably be expected to be useful to the taxpayer in his trade_or_business or in the production of his income this period shall be determined by reference to his experience with similar_property continued respondent both used petitioner’s useful_life experience to determine the useful_life of the customer accounts acquired from rosedollar_figure the parties disagree about the degree of similarity necessary before a taxpayer can use its own experience to determine the useful_life of an acquired asset respondent contends that petitioner is not entitled to use its own experience because it has not shown that the acquired rose accounts are similar to petitioner’s accounts to that end respondent argues that historical information was not available on the rose accounts and that the information that was available reflected that rose’s active accounts had declined and were older than petitioner’s and that there were categorical differences between themdollar_figure petitioner contends that mr dodds’s testimony regarding the similarity of petitioner’s and rose’s accounts was sufficient to continued taking into account present conditions and probable future developments if the taxpayer’s experience is inadequate the general experience in the industry may be used until such time as the taxpayer’s own experience forms an adequate basis for making the determination respondent argues that rose’s experience should have been used but that respondent’s expert was forced to use petitioner’s data because insufficient rose data was available respondent’s argument that the rose customers varied substantially from petitioner’s customers is to a great extent paradoxical respondent acknowledges that there is insufficient rose data notwithstanding that acknowledgment respondent saw fit to argue that the rose accounts are dissimilar from petitioner’s accounts meet the spirit and letter of the subject regulation mr dodds’s uncontradicted testimony reflected that there were some differences in the categorization of account sec_25 and in the individual trading volume or activity of customers but that the clientele of both firms was substantially_similar both were discount brokerages and they competed in the same market for their clientele petitioner also notes that respondent’s expert’s report using petitioner’s preacquisition revenue experience resulted in predictions of the postacquisition revenue stream from rose accounts with better than 80-percent accuracy in early years and 98-percent accuracy for the third and fourth years after acquisition further petitioner highlights the fact that it was the leader in the discount broker industry with a 4-percent market share that fact made petitioner’s experience within the meaning of the regulation sufficiently adequate to determine the useful lives that the rose accounts were likely to have in the context of petitioner’s business ultimately the disagreement between the parties boils down to the degree of similarity needed to invoke the use of one’s own specifically rose had more institutional customers respondent also argues that petitioner’s expert mr knoblick used shorter lives in his analysis than were estimated by mr dodds in connection with the preacquisition analysis of rose we pay little heed to respondent’s point because mr knoblick’s analysis was based on an actuarial approach comprising a complete historical analysis of all of petitioner’s accounts experience regarding useful_life respondent contends that a high degree of similarity is required whereas petitioner’s approach implies that a reasonable amount of similarity is sufficient the regulation merely uses the term similar_property without describing any particular degree of similarity as a practical matter petitioner’s experience with discount brokerage customer accounts is vast the record we consider including mr dodds’s testimony does not differentiate in any meaningful way among the accounts or customers of the various brokers within the universe of discount brokerages on that basis alone we believe that it would be prudent to hold that the rose accounts were sufficiently similar to permit petitioner to invoke the use of its useful_life experience under sec_1_167_a_-1 income_tax regsdollar_figure petitioner also references a case where this court held that comparable assets were sufficient to meet the similar requirement in colo natl bankshares inc v commissioner tcmemo_1990_495 affd 984_f2d_383 10th cir the court recognized that now bank accounts were relatively new with little data available on their useful_life recognizing that petitioner also notes that the regulation provides that in situations where a taxpayer’s experience is not adequate industry experience is to be used in that regard petitioner states that no such industry study exists but rationalizes that petitioner’s experience would dominate any industry study because of it sec_42 4-percent market share fact this court held that checking and savings accounts were similar to now accounts for purposes of sec_1_167_a_-1 income_tax regs we have little difficulty using the same reasoning here ie discount brokerage customers are generically similar enough for purposes of the regulation to allow petitioner to use its own data to determine the useful lives of the acquired customer accounts respondent also relies on the colo natl bankshares case with respect to the method used to analyze the useful_life of acquired bank_deposits respondent points out that the court relied on the historical data on deposits where it was available where the data was missing however the life of the acquired deposits was estimated on the basis of the historical data of other banks the object lesson of that rationale however is that historical data of the acquired asset is not essential to determining similarity indeed the regulation itself permits industry experience as a substitute respondent also argues that colo natl bankshares shows that deposits at different banks behaved differently and on the basis of that fact respondent contends we should expect that rose’s discount brokerage accounts would not necessarily be similar to those of petitioner we cannot rely on such analogies without some factual predicate in this record the record we consider especially mr dodds’s testimony supports a contrary factual finding central to the structure and approach of sec_1 a - b income_tax regs is the use of the acquiring taxpayer’s experience to determine useful_life because the acquired asset will probably perform like similar_property in the context of the acquirer’s business setting the similarity standard at an extremely high level as contended for by respondent could undermine the intended purpose of the regulation there is little question that petitioner’s customer accounts were sufficiently similar to the acquired accounts to permit petitioner to use sec_1_167_a_-1 income_tax regs in determining the useful lives of the acquired accounts we sustain the useful lives petitioner derived considering the parties’ experts’ approaches we conclude and hold that petitioner has shown sufficient similarity to use its own useful_life data and categorization to determine the useful lives of the acquired rose accounts in addition we hold that petitioner’s approach in deriving the useful lives of the acquired rose accounts is reasonable and appropriately reflects the useful lives for purposes of amortization reiterating for the acquired cash and margin accounts mr knoblick performed an actuarial study of petitioner’s comparable account activity he developed a survival curve reflecting the rate of retirement and the age of the assets the starting and ending dates for all accounts in existence from to were reviewed on the basis of that analysis he determined that cash and margin customer accounts had useful lives of and years respectively mr knoblick used that same methodology to determine the useful_life of the pension customer accounts to be dollar_figure years rounded to for the same reasons as stated for cash and margin accounts we accept petitioner’s use of years for the pension customer accounts we also note that we likewise accept and hold that the fair_market_value of the pension accounts was dollar_figure the value of rose’s institutional customer accounts which represented a small portion of rose’s customer accounts in actual numbers and revenue was allocated between the intangible assets denominated chase vendor agreements and chase priority marketing access agreement the vendor and marketing agreements were valued as intangibles at dollar_figure and dollar_figure respectively and were assigned tax bases of dollar_figure and dollar_figure respectively we also find for petitioner on those valuations and useful livesdollar_figure we note that our findings and holdings in these cases result in a total fair_market_value for the acquired rose continued in summary we sustain the values and useful lives petitioner advocatesdollar_figure to account for concessions of the parties and to reflect the foregoing decisions will be entered under rule continued customer accounts of dollar_figure which was adjusted to dollar_figure for purposes of allocating petitioner’s acquisition_cost to the tax bases of the assets under petitioner’s sec_338 election because we have sustained petitioner’s position with respect to the values and useful lives of the acquired intangible assets it is unnecessary to consider petitioner’s argument that it is entitled to an abandonment_loss with respect to the assets it disregarded in connection with the acquisition of rose
